﻿Allow me, first of all, Sir, to congratulate you on your unanimous election to the high post of the presidency of the General Assembly at its forty-fifth session. I wish you every success in the fulfilment of the great tasks before you. Your experience, wisdom and skills make us confident of the fruitful outcome of the work of the current international gathering. 
I wish also to express my gratitude to your predecessor, Mr. Joseph Garba of Nigeria, for his outstanding contribution to the work of the forty-fourth session of the General Assembly.
May I also take this opportunity to extend to the delegation of Liechtenstein my warm congratulations on its joining the United Nations as the newest Member of the Organisation. Liechtenstein’s application and admission are yet another testimony to the universality of the principles and purposes of the Charter of the United Nations.
Under the qualitatively new international conditions, the United Nations has taken great steps towards achieving a wide range of international goals. The personal efforts of the Secretary-General, Mr. Javier Perez de Cuellar, in furthering those goals deserve our praise and gratitude. He want the role of the United Nations and its Secretary-General to be further enhanced in the maintenance and consolidation of international peace and security, understanding among nations and the political solution of regional conflicts.
In recent years, we have been witness to tremendous changes in the world. This change is characterised by the emergence of an atmosphere of understanding and co-operation in East-West relations as a whole and in relations between the United States of America and the Soviet Union in particular. The democratic changes in Eastern Europe, the reunification of Germany, the democratic gains in Nicaragua and the impetus in efforts to resolve regional conflicts by peaceful means are indicators of the scope of these transformations. The continuation of this process in the light of the restructuring of international relations gives reason to hope for the establishment of a world community living together in peace, harmony and co-operation.
The Republic of Afghanistan welcomes the continuing summit meetings between Soviet and United States leaders and the understandings that have been reached in those meetings, and it calls on other countries to join in the process.
The Republic of Afghanistan believes that it is necessary to strengthen the regime for the non-proliferation of nuclear weapons. We believe that the cessation of nuclear tests in the sea, underground and in the atmosphere is an important step towards general disarmament and that the United Nations is capable of promoting the process widely.
We call for the elimination of stockpiles of chemical and bacteriological weapons and for the creation of nuclear-free zones in different regions of the world. The work of the Ad hoc Committee on the Indian Ocean and the conversion of that ocean into a zone of peace and co-operation must be expedited. We applaud any reduction in military budgets and the consequent transfer of huge funds to socio-economic development.
While the international political atmosphere has improved, the present international economic order does not meet the needs of the developing and the least-developed countries.
The increasing deterioration of the terms of trade, to the detriment o£ the developing countries; high interest rates and the unfavourable terms of foreign loans; the fall in the income from raw materials; and the high price of imported goods, particularly of advanced technology - these factors have further widened the gap between the developed and the developing countries. This calls for the introduction of reasonable changes in international economic relations.
For more than a decade Afghanistan - a war-stricken, least-developed and land-locked country - has received no assistance or credits from a number of countries and international financial organisations. That is why we welcome the results achieved at the eighteenth special session of the United Nations General Assembly, devoted to International Economic Co-operation, in particular the Revitalisation of Economic Growth and Development of the Developing Countries, and at the second United Nations Conference on the Least Developed Countries, which was held in Paris in September 1990. We call for the solution of the existing problems in international economic relations and for specific action by the United Nations.
The Republic of Afghanistan has followed with great concern the recent grave developments in the Gulf region. As a Muslim country, we are concerned at the negative effect that these developments have had on the unity of the Arab world. They have also provided grounds for military confrontation in this sensitive region. As a country that, unfortunately, has gone through a decade of war, we are aware of the human suffering and material destruction that war can bring about. Therefore, we earnestly hope that the explosive situation in the region will be resolved by peaceful, political means. We urge the Arab and international communities to exert every effort to find a peaceful solution. Such a solution would be in the interests of all sides. War should be avoided by all possible means.
In the Middle East, the occupation of Arab and Palestinian lands, including Jerusalem and the Syrian Golan Heights, continues. We support the Palestinian intifadah and condemn the illegal settlement of Jewish refugees in the occupied lands. He call for the convening of an international conference in which all the sides concerned, including the Palestine Liberation Organization, would participate on an equal footing. We welcome recent improvements in the relations between the two Islamic countries of Iran and Iraq.
The Republic of Afghanistan supports the unity, national sovereignty and territorial integrity of Lebanon and wants to see the Lebanese people given the chance to put an end to the civil war without foreign intervention. The Republic of Afghanistan welcomes the good offices of the United Nations for the settlement of the Cyprus problem in conformity with Security Council resolution S49 (1990).
The Republic of Afghanistan welcomes the latest accords resulting from the Jakarta talks on the political settlement of the Kampuchean problem and supports the participation of the United Nations in the process. In this regard, we should like to see a resolution adopted unanimously at the current session of the General Assembly.
We welcome the unification of Yemen, and we support the reunification of the Korean peninsula, in accordance with the desire and will of its people, without interference from the outside.
In Latin America, we support the continuation of the talks aimed at the political settlement of the situation in El Salvador.
While welcoming the release of Mr. Nelson Mandela and the beginning of talks between the African National Congress of South Africa and the South African Government, we note that the abhorrent apartheid regime has not yet been dismantled. We believe that further dialogue can lead to a political and peaceful solution of the situation in South Africa.
We stress the need for continued talks between the POLISARIO Front and the Government of Morocco and for their joint co-operation with the United Nations and the Organisation of African Unity.
Despite our earnest wishes and specific, practical efforts, and despite the very welcome improvement in the world atmosphere, the situation in our region is far from desirable. In fact, it has deteriorated further. The intensification of interference and aggression and the rude sabotaging of the Geneva Agreements not only has turned Afghanistan into a bleeding wound for the Afghans but also poses a serious menace to peace and stability in our region. In blatant violation of the agreements and with disregard for the good will of the Republic of Afghanistan, which wants to achieve peace and good-neighbourly relations based on non-interference by countries in each other's internal affairs, Pakistan retains on its territory all the ways and means of interference and aggression against the Republic of Afghanistan. In fact, by spreading new types of weapons of mass annihilation, such as cluster rockets, it has given the war a new dimension and a new quality.
The armed extremists - people trained and armed in Pakistan - continue to massacre inhabitants of cities, with total disregard for human and moral norms. From 19 January to 22 September 1990 alone, 1,662 rockets were fired on different parts of Kabul city. As a result, 74 women, 115 children, 225 elderly people, 36 teachers and students, 76 public-service personnel, 1 physician, 112 peddlers, 39 Government employees, and others - totalling 728 persons - were killed. The persons injured in these incidents include 21 women, 112 children, 90 elderly people, 11 students, 36 public-service personnel, 5 physicians, 640 peddlers, and others - totalling 954.
As a result of rocket fire during this period, 155 residential houses, 8 mosques, 1 hospital, 2 colleges, 1 girls' school, the steam house of the third micro-rayon and 1 high school were destroyed. The private enterprises that have been damaged by rockets include a confectionary factory situated in the industrial park, where 3 workers were killed and 20 others were severely injured. 
City bus stops are not safe from opposition fire either.  On 10 October 1988 when a rocket landed on the Timor Shahi bus stop in Kabul City, 25 women, children and young persons were killed and another 78 injured. Another shocking incident was the shooting of rockets by the opposition on the Khair Khana bus stop which caused the death of 30 persons and injuries to 81 others.
Among the numerous shocking, sorrowful and sad incidents of opposition rocketry are the destruction of residential houses which have caused either the total or the partial elimination of the families living in them. In a rocket incident on 21 May 1990 in Deh Bori area, the third district of Kabul City, the house of Maliha, daughter of Mohammad Zaman, was destroyed. Shah Hali, her husband, and Hadia and Khatera, her daughters, were killed. Khaled, her son, and Hasira, her daughter, were severely injured and disabled. In another rocket incident, in the Etefag mosque of Shall Shaheed, Kabul City, three daughters and a son of Mohammad Naser, named Pari, Nooria, Fahima and Kawoon were killed.
Such is the everyday, painful destiny of our children, women and youth who are swallowed by death. In the name of human rights, freedom, democracy and justice, we should devote all our efforts to putting an end to the horrible tragedy of Afghans killing Afghans in a war, the futility of which is evident to all. The cessation of the tragedy of Afghanistan and help for rebuilding the country should not be made conditional on developments in Eastern Europe, on the Gulf crisis and on ending other regional conflicts, because for over a decade our country has been a scene of confrontation.
In the past 10 years war has inflicted huge material and human losses on our country. The total losses amount to billions of dollars. The war has left behind 1 million killed and over a million wounded. A considerable number of our compatriots have taken refuge owing to the pain and misery of war. For this very reason the people of Afghanistan have become fed up with the war and it was to answer this substantial need of the Afghan people that we declared the policy of national reconciliation.
We know from whence come the lethal weapons which are stockpiled on the territory of Pakistan and are then dispatched to the Republic of Afghanistan to bring death and destruction. However, the Geneva Agreements in particular and international law in general forbid Pakistan to give refuge to the opponents of its neighbouring country, and to equip and send then for the brutal killing of the inhabitants of its neighbour. He signed the Geneva Agreements for the termination of such interference, not for its intensification. The Republic of Afghanistan notified the Office of the Secretary-General in Afghanistan and Pakistan (OSGAP) about these aggressive acts by 1,545 notes, reporting 11,657 cases of violations. We do not know how many more notes are required to complete the list of violations and how many more Afghans will fall victim to this imposed war in order to quench the thirst of the designers of the policy of force and military pressure. In our opinion, the mandate of OSGAP should be organised in such a way as to handle the task required by the Geneva agreements.
The military circles of Pakistan, who have time and time again sabotaged the democratic will of the people of Pakistan, have also arrogated unto themselves the right to talk on behalf of the Afghan opposition controlled by them. However, the assertion that the people of Afghanistan are not ready for peace and national reconciliation is a manifestation of the designs of those circles and is not a reflection of the will of the Afghan people, who, after a decade of suffering from war and destruction, desire nothing more than peace. In fact, in the years 1989 and 1990 as a result of contacts between the Government and various commanders of the armed  opposition groups inside the country, over 922 armed and unarmed groups comprising 88,269 armed men have given up war. Protocols have been signed with 604 armed and unarmed groups of 114,332 men on ceasing combat activities. Talks are being carried on with 109 groups of 17,411 armed men and 35,381 warmed men. Indeed, talks on national accord between the State and the leadership of almost all the opposition groups have been continuing discreetly for quite some time. We hope that sooner rather than later these talks will come into the open, culminating in full inter-Afghan understanding. It is also our hope that our neighbours will assist in facilitating these talks rather than stand in their way. Unfortunately, however, the attitude of those in the Pakistani military circles as a factor of instability in our region remains unchanged. Hot only in Afghanistan but also in India's Kashmir and Punjab they continue to interfere in the internal affairs of their neighbours.	
While international efforts are directed towards solving regional conflicts, including the situation in Afghanistan, we regret the fact that Saudi Arabia's attitude of complicating the situation in our country remains unchanged. Even with the crisis in the Gulf region, in which the country is also involved, we have recently witnessed fresh steps on its part towards encouraging tension in our country. He believe Saudi Arabia could and should concentrate its efforts on resolving differences which, unfortunately, exist among Islamic and Arab countries and on putting an end to the fratricidal war in Afghanistan.
The Republic of Afghanistan has lately proposed a new mechanism for peace, the main points of which are the followings in the first stage, a period for cooling down the situation is envisaged in order to provide the prerequisites for talks on topics that include a referendum, a general or partial cease-fire and the return of refugees. With the beginning of negotiations between the conciliating sides a transitional period would start and would last until the formation of a new, elected government. During this period, a national peace conference could be called and the co-ordinating commission for elections and the commission for drafting the constitution and the law on elections would be set up in order to draft the said laws. The Loya Jirgah, as Grand Assembly, would approve the new constitution and elect the President of the Republic. Parliamentary elections would be held on the basis of general, free, equal, secret and direct ballot and an elected government would be formed. The Republic of Afghanistan stands ready to accept United Nations-supervised elections.
In order to solve the external aspect of the situation related to Afghanistan, United Nations-sponsored international conference could be held to reach an agreement on stopping the supply of arms to the warring sides, to determine the permanent neutral and demilitarised status of Afghanistan and to provide for international assistance for the rehabilitation and reconstruction of Afghanistan. The Republic of Afghanistan is of the opinion that proposals for a political and peaceful solution of the Afghanistan issue could be different, but its most important elements should be a cease-fire, intra-Afghan dialogue and free and democratic elections. The political settlement should have a constant, comprehensive and just characteristic and should be organised on the basis of the existing realities of Afghan society.
It is unrealistic to give the same, parallel status to the position of the Republic of Afghanistan and to that of the opposition.' In stark contrast to the position of the opposition, the Government of the Republic of Afghanistan has ruled out a military solution, having proclaimed the policy of national reconciliation which it puts into effect persistently. The Government of the Republic of Afghanistan on several occasions has put forward specific constructive proposals in this regard. 
It has declared unilateral cease-fires, calling on the other side to adopt a similar approach. The opposition, however, has rejected those proposals, issuing ultimatums and demanding the transfer of political power to them with the total negation of the Homeland Party. The irrational stand of the opposition has left the Government of the Republic of Afghanistan with no choice but to defend itself. Thus the responsibility for the continuation of fratricidal war rests with the leaders of the opposition and their supporters and sponsors.
To the State of the Republic of Afghanistan, its leadership and the Homeland Party no interests or privileges have priority over the supreme national interests of the people of Afghanistan, the ensuring of peace and the reconstruction of the country. Vast national efforts and huge international assistance are necessary for the reconstruction of our devastated, war-stricken country. It is a deeply humanistic obligation to co-operate with a country that has suffered heavily from war.
In the difficult conditions of the continuation of the war and its intensification, the Government of the Republic of Afghanistan is carrying out great and constructive tasks. Decisively staying away from the unsound line of past leadership, it follows a policy that is in conformity with the realities of Afghan society. It is deeply faithful to the sacred religion of Islam. The free market economy is currently dominant in the country. Fundamental measures are being taken to democratize the country's political life and to observe the principles and norms of human rights. Our efforts and achievements in this regard have been reflected in the reports of the Special Reporter of the Commission on Human Rights, Professor Feliz Eraacora, to the General Assembly at its forty-fourth session and to the Commission at its forty-sixth session. Concerning the human rights question, the doors o£ our country are open, not only to the Special Reporter: non-governmental organizations such as Asia Watch and the International Committee of the Red Cross also enjoy our full co-operation. As a result of those measures the authority and influence of the State have been further enhanced and it has demonstrated its capability to survive.
While welcoming the efforts made by the international community and by the countries concerned and the talks between the Soviet Union and the United States of America as guarantors of the Geneva Agreements towards resolving this issue through political means, we reiterate that the key to the restoration of peace is in the hands of Afghans themselves, who can attain it through talks and dialogue.
If an improvement in the stand of the United States regarding the political solution of the Afghan issue is possible and probable, it is our hope that its practical manifestation would soon become evident and that the United States policy can play an effective contributing role in ensuring peace in our region. At the same time, Pakistan's position vis-à-vis the situation in Afghanistan must not stand in the way of United States policy, postponing the solution of the situation because of its political designs.
As an Islamic and non-aligned country and because of its sensitive strategic location in the heart of Asia, the Republic of Afghanistan calls for the further expansion of relations with all the countries of the world, particularly Islamic and neighbouring countries. These relations should be based on the principles of good-neighbourliness, non-interference in the internal affairs of each other, and mutually beneficial co-operation in different spheres for coexistence, peace, disarmament, development and the reduction of international tension. 
We believe that the expansion of the consolidation of relations with the Islamic Republic of Iran - a brotherly neighbouring country with which we enjoy deep religious, historical and cultural relations - is in line with the interest of our peoples and the people of the region. While we are in favour of friendly relations with our great neighbour, China, we expect it to contribute further to ensuring peace in our country. The Republic of Afghanistan is for improving our relation with our neighbour, Pakistan, and we believe that such an improvement is in the interest of our peoples and of peace and security in our region.
Our traditionally friendly relations and economic co-operation with the Soviet Union and India are developing and expanding to our satisfaction. The Republic of Afghanistan receives sufficient economic assistance from the Soviet Union on the basis of bilateral agreements and international norms which plays a significant role in improving economic conditions of our country and the stability of the situation in our region.
I would like once again to draw the attention of the world public to the point that, as far as the Republic of Afghanistan is concerned, there is no obstacle to the voluntary return of the Afghan refugees to their ancestral country. Availing myself of this opportunity, I would like to express my thanks to Mr. Sadruddin Agha Khan, Co-ordinator of the United Nations Humanitarian and Economic Assistance to the People of Afghanistan and to Mr. Thorvald Stoltenberg, United Nations High Commissioner for Refugees (UNHCR), for their efforts to assist the Afghan returnees. I take this opportunity to express my thanks to the Heads of the World Health Organization, the World Food Programme and the Food and Agriculture Organisation of the United Nations for their assistance.
In the course of the implementation of the plan of the High Commissioner for Refugees and the Co-ordinator for the return of 40,000 families of Afghan refugees - 250,000 persons - in a period of three months, it has become evident that the irreconcilable armed extremist groups and the military intelligence circles of Pakistan, particularly after the dismissal of Benazir Bhutto's government, create serious obstacles to the implementation of the programme. The establishment of Jam post located on the Torkhan-Peshawar main road belonging to the Khales group Shah Gai post in Ali Masjid, Khaiber agency, belonging to Gulbuddin group and Meechi post in Lowar Gai, Khaiber agency, belonging to Wahabi Sayaf and the creation of a 30-member mobile post attached to Gulbuddin’s extremist group have not only hampered the return of refugees; they have also led to arresting and interrogating refugees and plundering the property of refugees who have registered for repatriation. Mining of the routes by the opposition is another serious hurdle in the way of repatriation. For instance, the return of refugees has been stopped owing to the mining of routes in Kandahar Province.
Our opponents do not even have mercy on the personnel of relief agencies and international organizations that have rushed to help the Afghan refugees in Pakistan and Afghanistan. They threaten, loot and even kill them. The international community should therefore exert pressure on Pakistan not to hamper the implementation of the UNHCR programme.
The Republic of Afghanistan is situated in a region that has been turned into one of the dangerous centres on the illicit cultivation, production, processing and trafficking of narcotic drugs. The fact is that the continuation of war against the Republic of Afghanistan and the wide participation of the leaders of the Afghan opposition groups based in Pakistan and some Pakistani circles have given an extensive dimension to this grave situation. The leaders of Afghan opposition groups not only do not deny their contribution to the smuggling of narcotic drugs; but they consider it the source of financing for the so-called Jihad - Holy War - against the Muslim people of Afghanistan. 
The illicit cultivation, production, smuggling and trafficking of narcotic drugs, which are also tied in with the smuggling of weapons and terrorism, pose a serious threat not only to our country and our region but also to the present and future generations of Europe and the United States of America. To combat this threat requires the joint efforts of all countries, the United Nations Organization and its specialised agencies.
Although facing difficult economic conditions and a complicated military situation arising from intervention and aggression by Pakistan, the Republic of Afghanistan has taken specific steps to attack the problem. We have formed a high commission to combat the production, smuggling and use of narcotic drugs and we have approved a national programme to this effect.
In the course of the last four years, the organs for the struggle against narcotic drugs have seized and eliminated 9,432.1 kilograms of opium, 10,231.7 kilograms of hashish and 13,316 kilograms of heroin. Similarly, 134 arrests have been made in the course oil five months and narcotics crops cultivated in hundreds of hectares of land have been destroyed. 
The Republic of Afghanistan has already presented proposals for joining the efforts of various countries and the United Nations in combating narcotic drugs. I would like to bring them to the attention of the international community.
We propose that a special commission should be set up to draw up a comprehensive plan of action to eliminate and prevent the illicit traffic in narcotic drugs in the border areas of Afghanistan and Pakistan known as the Golden Crescent, where 80 per cent of the world's opium is produced. A commission of that kind could be formed with the participation of the Republic of Afghanistan and the neighbouring countries, and also of representatives of the Western European countries and the United States.
I would like to thank the Secretary-General of the United Nations and also the United Nations Fund for Drug Abuse Control (UNFDAC) for drawing the attention of other countries to the matter of the establishment of this commission. We expect the United Nations to take practical steps in this direction.
I should like to reiterate the proposal of the Republic of Afghanistan on holding a regional conference and on reaching regional agreements acceptable to all sides with a view to intensifying the campaign against narcotic drugs, with the participation of experts from the interested countries in the region, the Western European countries, the United States of America and the United Nations related specialised agencies, under the supervision of the United Nations and with its co-operation. In addition, I propose that an office of UNFDAC should be set up in Afghanistan in order to co-operate closely with the Government of Afghanistan and assist it in combating narcotic drugs.
In conclusion, allow me once again to express the loyalty and commitment of the Republic of Afghanistan to the principles and objectives of the Charter. 
I am confident that under your leadership, Mr. President, the discussions of the current sessions, which have been free of ideological influences, and the decisions and resolutions of this session, while I hope will be adopted with full backing, will play a significant role in the emergence of greater understanding and co-operation between the nations, of the world, in the finding of solutions to the problems facing the world community, and in creating a safer world for us all to live in. The delegation of Afghanistan is prepared to render you all co-operation in achieving these goals.
